Mr. Justice Breese, dissenting. This action was brought by the County of Cook, against John-O’Leary, to recover the penalty prescribed by the second section of an act of the legislature of this State, approved February 14, 1855, entitled “ An Act to amend an act entitled ‘ An Act to incorporate the North-Western University,’” approved January 28, 1851, for selling liquor within four miles of the location of the said North-Western University, in violation of the said section. The action was commenced and tried before a justice of the peace in Cook county ; and upon the trial before the justice, judgment was rendered in favor of the county, for the sum of $25 and costs. From which judgment O’Leary appealed to the Circuit Court of said county. The cause came on for trial before the judge of the said Circuit Court without a jury, on the 80th day of January, 1862, and was submitted to the court upon the following facts agreed upon by the counsel for the respective parties: “ That the North-Western University, mentioned in the act entitled “ An Act to amend an act entitled ‘ An Act to incorporate the North-Western University,”’ approved January 28, 1851, is located in the town of Evanston, in Cook county, Illinois. “ That the said O’Leary did, within one month previous to the bringing of this suit, sell to one Mortimer Eussell, spirituous liquor at this defendant’s house, within two miles of the location of said university, in violation of said act. “That a portion of the towns of Niles and New Trier are included within the distance of four miles from the location of said university. “ That all facts necessary to maintain the action under said law are admitted by O’Leary, he only reserving to himself .the right to insist that the said law is unconstitutional.” This was all the evidence in the cause, the proof of the act being waived ; and thereupon the court found for the plaintiff below, for $25 and costs. Thereupon the appellant took an appeal to this court, and assigns for error the following: That the court erred in deciding said cause in favor of the plaintiff below, the said law being unconstitutional. The question presented is, whether the act of the General Assembly, approved February 14, 1855, entitled “An Act to amend an act entitled ‘An Act to incorporate the NorthWestern University,5” approved January 28,1851, is obnoxious to that clause of section 23, article 3, of the constitution of this State, declaring that “no private or local law shall embrace more than one subject, and that shall be expressed in the title.” (Scates' Comp. 61.) The first section of this amendatory act constitutes certain persons named therein, and their successors duly elected, members of the board of trustees of the North-Western University. Section two is as follows: No spirituous, vinous or fermented liquor, shall be sold under license or otherwise within four miles of the location of said university, except for medicinal, mechanical or sacramental purposes, under the penalty of twenty-five dollars for each offense, to be recovered before any justice of the peace of said county, in an action of debt in the name of the county of Cook: provided, that so much of this act as relates to the sale of intoxicating drink within four miles, may be repealed by the G-eneral Assembly whenever they may think proper. Section three confers power upon the corporation to take, hold, use, manage, lease and dispose of all such property as may in any manner come to said corporation, charged with any trust or trusts, etc., and to execute such trusts as may be confided to them. Section four exempts the property of the corporation of every kind from taxation for any purpose. (Sess. Laws 1855, p. 483.) This provision of the constitution must receive a fair and reasonable construction, one which will repress the evil designed to be guarded against, but which, at the same time, will not render it oppressive or impracticable. What were the evils the constitution designed to repress by this clause % It is well known a system of legislation had grown up in this State, anterior to the adoption of our present constitution, by which much injury was inflicted upon community and individuals. Laws were found to be snares for the unwary, having injected into the body of them, important provisions, affecting public and private interests, of which, no indication whatever was afforded by their titles. Various objects, having no necessary or material connection, were united in the same bill, for the purpose of combining various interests in support of the whole, which could not be combined in favor of either standing by itself. Separate and independent subjects were united in the same bill, so as to embarrass the legislature in understanding and voting intelligibly upon them, or so as to compel the members to vote for one measure of which they disapproved, to carry the other of which they did approve. As was said by Sanford, J., in the case of Conner v. The City of New York, 2 Sandf. Sup. Ct. R. 361, in which State there is a similar constitutional provision, that the provision was aimed at “ log rolling,” a well known process by which bills to promote individual interests, and mere neighborhood projects, often at the expense of the people of a county at large, were combined together, in order to aggregate a sufficient number of votes to carry them all through the legislature. The learned judge might have added, “ and in one bill.” If, to this provision, a rigorous and technical construction is given, much of our legislation would be wiped out, as there is scarcely a railroad charter or other act of incorporation, that does not embrace subjects other than that distinctly announced in their titles. The charter of the Belleville and Illinoistown Railroad Company was thought to be obnoxious to this objection, as it authorized the purchase of large tracts of coal land, but this court was of opinion such a subject was germain to the principal object of the bill, and instanced the charter of the Illinois Central Railroad Company, in which provision is made for the accepting of a large grant of land. Belleville and Illinoistown R. R. Co. v. Gregory and Wife, 15 Ill. 20. The provision itself, has rather a shadowy than real importance. The greatest benefit derivable from it is, the people will not be so apt to be deceived as they were, when so many subjects in which they had an interest, were aggregated in one bill, with a title affording no clue to the contents of the bill. In very many private bills, it would be nearly impossible to express all tbe subjects of it, in tbe title, without making the title as voluminous as the bill itself. But few of our private acts could stand the test of a rigid scrutiny. This court has leaned rather in favor of the validity of private acts, when the subjects of the acts were multifarious, as in the case of the Belleville Railroad Company v. Gregory, and in the case of the Firemen's Benevolent Association v. Lounsbury, 21 Ill. 511, and Schuyler County v. R. I & Alton R. R. Co., 25 Ill. 181. But with all my desire to sustain the acts of the legislature generally, and especially in this case, I cannot hold that this act conforms to the constitutional requirement. I cannot say there are not two distinct subjects in this act, one of a private character, namely, the amendment of the corporate powers of the university, and the other of a public nature—the prohibition, under a penalty, of the sale of spirituous liquors within a certain space; two subjects, instead of being germain in their natures, as incongruous as it is possible to imagine. What necessary connection has the prohibition of the sale of spirituous liquors within certain limits, with the education of youths in a university ? Besides, this case shows that the limit of four miles prescribed by the act, infringes upon portions of two towns, in which the general license law to ■ sell liquors can have no operation. To this extent, this section is a public act, affecting a large public interest, and has no proper place in an amendment to a private act, establishing an educational institution. I cannot sanction by my approval, with this constitutional provision in the way, an act of the legislature,' public in one of its provisions, and private in all the others, having no necessary or natural connection with one another, and not expressed in the title of the act. The university could have effected their object, by a special act, to meet their want. This act cannot be upheld. It is a fair specimen of the kind of legislation the constitution designed to prohibit. Anti-temperance members are caught by the object of the act—temperance members by the prohibition to sell liquor within certain limits, and which receives the votes of the antis, from their desire to do all they can do to promote education, but who would not vote for the section if standing by itself as a separate law. 1 think the judgment should be reversed.